COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Alexander Adam Jackson v. The State of Texas

Appellate case number:       01-16-00242-CR

Trial court case number:     1489376

Trial court:                 209th District Court of Harris County

        This case was abated and remanded to the trial court to issue findings of fact and
conclusions of law on the voluntariness of appellant’s statement. On April 19, 2017, the
trial court clerk filed a supplemental clerk’s record with its findings of fact and conclusions
of law. Accordingly, we REINSTATE this case on the Court’s active docket.
      Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 38.6(a).

       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing date
of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: April 25, 2017